Citation Nr: 1014492	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher evaluation for posttraumatic 
stress disorder (PTSD), which is evaluated as 30 percent 
disabling prior to January 4, 2004; 100 percent disabling 
from January 4, 2004; 50 percent disabling, from April 1, 
2004; 100 percent disabling from June 22, 2006; and 50 
percent disabling, from September 1, 2006. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II, and PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, and PTSD.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a stroke, to include as secondary to diabetes 
mellitus, type II, and PTSD.

5.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to diabetes mellitus, type 
II, and PTSD.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease, to include as secondary to diabetes 
mellitus, type II, and PTSD.

7.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1974, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In January 2010, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C.A. § 1116, the VA 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As this 
appeal contains at least one claim that may be affected by 
these new presumptions, the Board must stay action on that 
matter in accordance with the Secretary's stay.  Once the 
planned final regulations are published, the adjudication of 
any case or claim that has been stayed will be resumed.  As 
such, the claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for coronary artery disease, to include as 
secondary to diabetes mellitus, type II, and PTSD, is stayed.

The issues of entitlement to a higher evaluation for PTSD; 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, and PTSD; 
entitlement to service connection for residuals of a stroke, 
to include as secondary to diabetes mellitus, type II, and 
PTSD; and entitlement to a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied 
entitlement to service connection for hypertension and 
residuals of a stroke.  The Veteran was notified of the 
decision and of his appellate rights in March 2004, but did 
not file an appeal.

2.  The evidence received subsequent to the March 2004 RO 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for hypertension and residuals of a stroke.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying entitlement 
to service connection for hypertension and residuals of a 
stroke is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2009).

2.  The evidence received since the March 2004 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for hypertension and residuals of a 
stroke, are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2004 RO rating decision, the Veteran was denied 
service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, on the basis that there was no 
evidence associating the Veteran's hypertension with the 
Veteran's active service and the Veteran's hypertension 
preexisted the Veteran's diagnosis of diabetes mellitus.

In a March 2004, RO rating decision, the Veteran was denied 
service connection for residuals of a stroke, to include as 
secondary to diabetes mellitus, type II, on the basis that 
there was no evidence associating the Veteran's residuals of 
a stroke with the Veteran's active service and the Veteran's 
stroke preexisted the Veteran's diagnosis of diabetes 
mellitus.

At the time of the RO rating decision the pertinent evidence 
of record included the Veteran's service treatment records, 
records of VA treatment dated December 2001 to September 
2003, the report of a VA Compensation and Pension examination 
dated in January 2004, and private treatment records from 
Phoebe Putney Memorial Hospital and Dr. R.G. dated January 
1999 to May 1999, 

The March 2004 RO rating decision became final based on the 
evidence then of record as the Veteran did not file a notice 
of disagreement within one year of this determination.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his applications to reopen the claims of 
entitlement to service connection for hypertension and 
residuals of a stroke, both to include as secondary to 
diabetes mellitus, type II, and PTSD, in July 2005.  The 
pertinent evidence received subsequent to the March 2004 RO 
rating decision included a treatment note from Dr. R.G. dated 
in September 2005.  The note from Dr. R.G. indicated that the 
Veteran's PTSD was due to the Veteran's military service and 
that PTSD can cause physical stress manifested by an increase 
in the heart rate and blood pressure.  Dr. R.G. further 
stated that chronic stress on the Veteran's body was a major 
factor in the Veteran's developing diabetes, worsening 
hypertension, coronary artery disease, and stroke.  The Board 
finds that the evidence submitted since the March 2004 RO 
rating decision is new in that it was not associated with the 
claims folder prior to the March 2004 RO rating decision.  In 
addition, the Board finds that the evidence is material 
because it indicates that the Veteran's hypertension and 
residuals of a stroke may be aggravated by the Veteran's 
service-connected diabetes mellitus, type II, and PTSD.  As 
such, the applications to reopen claims of entitlement to 
service connection for hypertension and residuals of a 
stroke, are granted.

As the claims for service connection have been reopened the 
Board will not discuss whether proper notice regarding 
reopening was issued.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, and PTSD, 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a stroke, 
to include as secondary to diabetes mellitus, type II, and 
PTSD, is reopened.



REMAND

The Veteran seeks a higher rating for PTSD; entitlement to 
service connection for hypertension and residuals of a 
stroke, both to include as secondary to diabetes mellitus, 
type II, and PTSD; and entitlement to a TDIU.

The most recent VA examination evaluating the Veteran's PTSD 
was performed in August 2004.  Since that time, in a 
statement dated in September 2005 and in a VA medical 
treatment note, dated in July 2007, the Veteran has been 
noted to be unable to work due to his PTSD.  In addition, the 
Veteran's VA treatment records reveal that the Veteran was 
treated as an inpatient for his PTSD in July 2007.  As this 
indicates that there has been a change in the Veteran's 
condition since he was previously examined in August 2004, 
the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD disability disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran is currently diagnosed with hypertension and 
residuals of a stroke.

In January 2004 the Veteran was afforded a VA Compensation 
and Pension (C&P) hypertension examination.  The Veteran 
reported that he was diagnosed with diabetes in September 
1993 and that he had had symptoms for quite some time prior 
to the diagnosis.  He stated that he had a cardiovascular 
accident with right-sided hemi paresis in March 2003.  The 
Veteran was noted to have a history of myocardial infarction 
in 1998 and 2000 with coronary artery bypass graft surgery in 
2000.  After physical examination the Veteran was diagnosed 
with hypertension and status post cerebrovascular accident 
both pre-existing the Veteran's diabetes.  The examiner 
rendered the opinion that the Veteran's conditions were 
unlikely to be related to the Veteran's diabetes mellitus due 
to their predating the Veteran's diagnosis of diabetes.  The 
examiner did not render an opinion regarding whether the 
Veteran's claimed conditions were permanently aggravated by 
the Veteran's service connected diabetes mellitus.

In August 2004 the Veteran was afforded a VA C&P diabetes 
mellitus examination.  The Veteran was noted to have been 
diagnosed with hypertension five years prior the examination.  
He was reported to have suffered his first myocardial 
infarction in December 1998, to have a history of coronary 
artery disease, and to have suffered a cerebrovascular 
accident.  After examination, the Veteran was, in part, 
diagnosed with hypertension and residuals of cerebrovascular 
accident.  The examiner rendered the opinion that the 
Veteran's hypertension and residuals of cerebrovascular 
accident are not secondary to the Veteran's diabetes as they 
preexisted the Veteran's diagnosis for diabetes.  The 
examiner did not render an opinion regarding whether the 
Veteran's conditions were permanently aggravated by a 
service-connected condition.

In a statement submitted by Dr. R.G., dated in September 
2005, the Veteran was noted to have been a patient of the 
physician for several years.  Dr. R.G. stated that "PTSD can 
cause physical stress on the body, manifested by an increase 
in heart rate and blood pressure."  He further stated that 
"[t]his chronic stress on his body, I believe, was a major 
factor in developing diabetes, worsening hypertension, 
coronary artery disease and stroke."  However, Dr. R.G. did 
not provide any rationale for his opinion.

In a statement dated in January 2006, Dr. R.G. stated that he 
felt that the Veteran's "post traumatic stress disorder has 
been a major factor in the aggravation of his existing heart 
disease, diabetes, and hypertension."  Again, Dr. R.G. did 
not provide any rationale for his opinion.

In a statement dated in September 2007, Dr. L.C. stated that 
the Veteran's physician, Dr. S.N. has indicated that the 
Veteran's PTSD condition adversely impacts the Veteran's 
various medical conditions.  In addition, Dr. L.C. stated 
that the Veteran's significant cardiac problems have been 
shown to be associated with exposure to Agent Orange or as a 
result of the Veteran's diabetes.  No rationale was provided 
for the opinions rendered.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

As the private treatment notes indicate that the Veteran's 
conditions may be permanently aggravated by the Veteran's 
PTSD and after VA C&P examination no opinion was rendered 
regarding whether the Veteran's conditions are permanently 
aggravated by the Veteran's PTSD and/or diabetes mellitus, 
type II, it is necessary to remand these claims for the 
Veteran to be afforded another VA medical examination.

The Veteran also seeks entitlement to a TDIU.  Since the 
Veteran's claim of entitlement to a TDIU is dependent upon 
the evaluation assigned pursuant to the Board's grant of 
entitlement to service connection for hypertension above and 
is dependent upon the outcome of the issue of entitlement to 
a higher evaluation for PTSD, the Board finds the issue of 
entitlement to a TDIU to be inextricably intertwined with 
that of entitlement to a higher evaluation for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to a TDIU until the issue of 
entitlement to a higher evaluation for PTSD is resolved.  Id.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since May 2008.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical records pertaining to 
the Veteran that are dated from May 2008.  

2.  After completion of the above, 
schedule the Veteran for a VA psychiatric 
examination in order to determine the 
current extent of his service connected 
psychiatric disorder, PTSD.  All 
indicated tests must be conducted.  The 
Veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  A 
complete rationale for all opinions and 
conclusions should be provided.  A Global 
Assessment of Functioning score should be 
provided along with an explanation of 
what the score represents.  

3.  After completing the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hypertension and/or 
residuals of a stroke found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
hypertension and/or residuals found to be 
present are related to or had their onset 
during service.  If not, the examiner 
should opine as to whether it is at least 
as likely as not that any hypertension 
and/or residuals of a stroke found to be 
present are due to or permanently 
aggravated by the Veteran's service-
connected diabetes mellitus, type II, 
and/or PTSD.  The rationale for all 
opinions expressed should be provided in 
a legible report.

4.  Thereafter, readjudicate the 
Veteran's claims. If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


